| jSAUNDERS, Judge,
dissenting.
Plaintiff suffered severe scarring caused by the amputation of his thumb. Workers’ compensation claimants are allowed an award of up to one hundred weeks of compensation benefits for disfigurement which is not based on loss of work time but is intended as an equitable award for the damage done to the claimant’s person.
In my view, one hundred weeks of compensation benefits is a very modest award for scarring caused by the complete amputation of a person’s thumb and an award of less than one hundred weeks is clearly wrong. ■
„ For these reasons’1 resPeetM1y dlssent-